*198ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
On motion for rehearing further consideration has been given to the bill of exception taken to section twelve of the court’s charge on the right of self defense under apparent danger. The part of said section of the charge complained of is that applying the law to the facts of this particular case in the following language: “Now, if you believe that the defendant struck and beat John Gonzales with a hammer, if he did, as you may find from the evidence before you, as a means of self defense, believing at. the time that he did so, if he did, that he was in danger of losing his life or of suffering serious bodily injury at the hands of John Gonzales or if you have a reasonable doubt thereof, then you will find the defendant not guilty.”
We believe the foregoing is too limited. Mr. Branch says, Section 1921: “If there is evidence that defendant was defending against apparent danger, it is error to restrict the right not to retreat to actual dáriger.”
In Cooper v. State, 89 S. W. 1068, Judge Davidson says at page 1071: “The charge in regard to self-defense is criticised because it confines the jury to the consideration of an actual assault and one of real danger, instead of a threatened assault and apparent danger. Upon another trial, the court should bear this in mind, and charge the jury in accordance with the testimony relied upon to prove that theory of the case.”
In the case at bar the charge may not be so severely criticised in so far as it defines the law of self defense, but when it applies the law to the facts of this case in the language above quoted instead of saying to' the jury that if they believed the defendant struck and beat Gonzales with a hammer, “as a means of self defense,” the court should have embraced within such charge the elements of self defense under apparent danger. It is too uncertain that .the jury would resort to the whole section of the charge to determine the full latitude given to the defendant by law under the facts of his case. Self defense, as that is used,- is -too - restrictive. ■
Having a doubt that the jury properly understood this charge, it- is our; duty to. require-that' it be presented in' unmistakable language so as to make clear the meaning of the charge. Such part of Section 10 of appellant’s exception to the court’s charge as deals with this point is well taken.
*199The motion for rehearing is granted, the judgment of affirmance set aside and the case reversed and remanded.